Kruse, P. J. (dissenting):
I think the insurance company was entitled to an assignment of the mortgage. As between the mortgagee and the insurance company, it was not necessary for the insurance company to show that it was not liable to the mortgagor and owner upon the policy. The insurance company made that claim and offered to pay the mortgagee the whole principal due or to grow due, with the interest, and demanded an assignment of the mortgage. Whether or not the insurance shall be applied as a payment upon the mortgage is a question between the mort*323gagor and the insurance company in which the mortgagee has no interest. I think the mortgagee has no standing to contest that question with the insurance company.
The plaintiff, the owner, although originally a party to the action, dropped out of the case before the' trial. She did not appear at the trial, but accepted the offer of judgment made by the insurance company, and a separate judgment was entered thereon. Furthermore, the action was not brought to recover the loss of property covered by the mortgage, but only for the personal property.
Judgment affirmed, with costs.